Name: Commission Regulation (EEC) No 3077/89 of 12 October 1989 fixing the intervention thresholds for mandarins, satsumas, clementines and oranges for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/16 Official Journal of the European Communities 13. 10 . 89 COMMISSION REGULATION (EEC) No 3077/89 of 12 October 1989 fixing the intervention thresholds for mandarins, satsumas, Clementines and oranges for the 1989/90 marketing year Regulation (EEC) No 1123/89, are to be treated in the same way as production intended to be consumed fresh ; Whereas the 1989/90 marketing year for oranges runs from 1 October 1989 to 15 July 1990 ; whereas for that product and that marketing year a threshold for the Community of Ten and a threshold for Spain should be fixed for the period 1 October to 31 December 1989 and a threshold should be fixed for the Community with the exception of Portugal for the period 1 January to 1 5 July 1990 ; Whereas, by virtue of Article 2 of Regulation (EEC) No 1123/89, the level of the intervention threshold fixed for oranges in accordance with Article 2 of Regulation (EEC) No 1122/89 is to be increased by a quantity equal to the average of the quantities of oranges in respected of which financial compensation according to Regulation (EEC) No 2601 /89 was paid during the 1984/85 to 1988/89 marketing years inclusive ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1122/89 of 27 April 1989 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector fot the 1989/90 marketing year ('), and in particular Article 4 thereof, Whereas detailed rules for fixing the level of the intervention threshold for mandarins, satsumas, Clementines and oranges for the 1989/90 marketing year were laid down by Articles 1 and 2 of Regulation (EEC) No 1122/89 ; Whereas the 1989/90 marketing year for mandarins, satsumas and Clementines runs from 1 October 1989 to 1 5 May 1990 ; whereas for those products and that marketing year a threshold for the Community of Ten and a threshold for Spain should be fixed for the period 1 October to 31 December 1989 and a threshold should be fixed for the Community with the exception of Portugal for the period 1 January to 15 May 1990 ; HAS ADOPTED THIS REGULATION : Whereas, by virtue of Article 3 of Council Regulation (EEC) No 1 123/89 of 27 April 1989 amending Regulation (EEC) No 2601 /69 with respect to the processing aid scheme and amending the rules for applying the intervention thresholds for certain citrus fruits (2), for the purposes of fixing the intervention thresholds, the quantities of mandarins, satsumas and Clementines delivered for processing under Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges (3), as last amended by Article 1 The intervention thresholds for mandarins, satsumas, Clementines and oranges for the 1989/90 marketing year shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 29. 4. 1989, p. 23 . (J) OJ No L 118, 29. 4. 1989, p. 25 . (' OJ No L 324, 27. 12. 1969, p. 21 . 13 . 10 . 89 Official Journal of the European Communities No L 294/17 ANNEX Intervention thresholds for mandarines, satsumas, Clementines and oranges for the 1989/90 marketing year (tonnes) Products/period Communityof Ten Spain Community with the exception of Portugal Mandarins  1 October to 31 December 1989  1 January to 15 May 1990 20 000 2 400 89 600 Total   112 000 Satsumas  1 October to 31 December 1989  1 January to 15 May 1990 300 28 700 3 600 Total   32 600 Clementines  1 October to 31 December 1989  1 January to 15 May 1990 17 700 42100 29 500 Total   89 300 Oranges  1 October to 31 December 1989  1 January to 15 July 1990 228 000 69 700 942 800 Total  1 240 500